Order unanimously affirmed without costs. Memorandum: An order of Family Court dated September 16, 1979, as modified by orders dated November 28, 1979 and October 1, 1980, directed that respondent pay petitioner $100 per week for support of petitioner and the children of the marriage. Thereafter, in May 1982, petitioner obtained an order of sequestration of respondent’s property in New York and two judgments for arrears. By petition date February 6, 1987, petitioner requested that those judgments be satisfied with interest, that arrears be calculated and set, and that a reserve be established for any future support payments. Family Court ordered, inter alia, that judgment be entered against respondent in the sum of $33,611.
In his argument before Family Court, respondent raised only the issue of laches as a bar to petitioner’s application for arrearages. The court implicitly 'found that the defense lacked merit. We agree. The record clearly demonstrates that petitioner did not waive her rights to the support payments required by the Family Court orders (see, Lannon v Lannon, 124 AD2d 1051, 1052).
We also note that respondent made no claim before Family Court that the arrearages should be modified because of the emancipation of the children. That argument was raised only in connection with "future support”, and the Family Court Hearing Examiner properly informed respondent that such relief may be available to him upon the filing of an appropriate petition. (Appeal from order of Erie County Family Court, Honan, J. — support.) Present — Dillon, P. J., Callahan, Doerr, Green and Davis, JJ.